                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

VICTOR WESTON DUVAL,

      Plaintiff,

v.                                                  Case No. 5:21-cv-70-TKW/MJF

DOUGLAS WADE MERCER, et al.,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). Plaintiff filed a document (Doc. 9), which the magistrate

judge construed as an objection. See Doc. 8. After reviewing the issues raised in

the objection de novo as required by Fed. R. Civ. P. 72(b)(3), the Court agrees with

the magistrate judge’s determination that this case should be dismissed for failure to

state a claim upon which relief can be granted. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED with prejudice under 28 U.S.C.

§§19115(e)(2)(B) and 1915A(b), and the Clerk shall close the case file.
DONE AND ORDERED this 7th day of May, 2021.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                           2
